Citation Nr: 1113122	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was afforded a Travel Board hearing in February 2011.  The transcript has been associated with the claims file.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's service treatment records (STRs) are, unfortunately, not available.  The record reveals substantial efforts by the RO to obtain these records, including multiple requests to the Records Management Center.  The response showed the requested records were mailed but never received by the RO.  Consequently, in a letter dated in November 2006, the RO made a formal finding on the unavailability of service records.  The Board is satisfied that the RO has taken all necessary steps to secure the Veteran's STRs and, given the response that records were mailed but not received, that additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  The Veteran has been informed that his service records are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a case such as this, where STRs are unavailable through no fault of the Veteran, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that he has tinnitus due to his active military service.  Specifically, the Veteran reported in-service noise exposure, and ringing in his ears since service.  He described in-service noise exposure due to close-flying aircraft.  The Veteran's DD Form 214 confirms that he worked as a Machine Gunner, a military occupational specialty consistent with his reported in-service noise exposure.  

In the present case, as noted above, the STRs are unavailable to show whether the Veteran had any complaints of tinnitus in service.  

VA medical record of February 2003 recorded "no tinnitus."  In February 2007, however, the Veteran indicated that he was not asked about tinnitus at the February 2003 visit.  Private audiograms from October 1995 and March 2003, and private records from March 2002 to December 2003 are silent as to tinnitus.

The Veteran had an audiological consultation in January 2007.  At that time, he complained that he had decreased hearing for 35 years, and difficulty in group situations.  He reported military noise exposure as a Machine Gunner in a weapons platoon.  He reported that he was around loud equipment as a sewage plant operator for four years, and later as a landscape contractor for 38 years, but that he wore hearing protection.  He denied recreational noise exposure.  The audiologist recorded the Veteran's statement as "periodically I get ringing but not consistent[ly]."  The audiologist indicated tinnitus occurred when the Veteran had a sinus infection, approximately three times per year, and resolved with the clearing of the infection.  The audiologist indicated that the Veteran's case merited review to determine service connection. 

Following review of the claims file, an August 2007 VA addendum opinion indicated that the Veteran's tinnitus occurred when he had a sinus infection, approximately three times each year.  This opinion depended on the January 2007 recorded report of periodic or inconsistent ringing.  The audiologist opined that because the Veteran had reported tinnitus present only with sinus infections that resolved as the infection cleared, the tinnitus was not a result of military noise exposure.  

In November 2007, the Veteran explained that the VA examiner misunderstood his description of his tinnitus, which was that he had constant ringing in his ears, but that it became more noticeable when he was congested or in a quiet or small space.  He reiterated that he was not without constant ringing in his ears.  

In April 2008, the Veteran indicated that he heard ringing all the time, but learned to cope with it until it became oppressive.  He reiterated that his tinnitus was most noticeable when he was in a completely quiet room (without background noise) or when he was sick.  He wrote that hearing aids helped his hearing, but neither helped nor hindered his tinnitus.  The Veteran suggested that because tinnitus was not treatable it had not been discussed.  

At his February 2011 hearing, the Veteran described his duties in the United States Marine Corps as a Machine Gunner in a weapons platoon that supported the infantry.  He described various training including close air support, amphibious landings, or working with the artillery, which involved noise exposure when firing blanks.  Specific noise exposure included noisy anti-aircraft fire, and amphibious landing trainings with close air support, such that jets' striking and bombing runs brought them within 100 feet of the Veteran.  He contended that he was not supplied hearing protection while in service.  He reported constant ringing in his ears since service, most notably at night.  He explained that during the day the surrounding noises of people talking or traffic masked the ringing; however, it remained present with its high pitch that at times lowered or varied.  The Veteran clarified his earlier reported statement to the VA audiologist, and explained that his tinnitus was constant; however, it worsened during sinus infections.  He described how a sinus infection plugged-up his hearing so that he heard what sounded like rushing water.  He reviewed his post-service labor history, including a six-month period in a mill; time as a laborer in construction; a three-and-a-half-year period as a city employee; and, self-employment as a maintenance and landscape contractor.  He emphasized that the mill and city required hearing protection, and that he continued to wear hearing protection while self-employed.  He denied noisy hobbies.  

In addition to the convincing evidence of significant in-service acoustic trauma, the record on appeal also includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of in-service noise exposure and ringing in his ears since service are consistent and detailed, and finds they are very credible.  The VA examiner's negative opinion was based on a misunderstanding, which has since been adequately and convincingly explained.  Thus, regarding etiology, the Veteran's reported history holds more probative weight than the VA examiner's opinion. 

After carefully considering the record, including the Veteran's credible assertions of in-service noise exposure and tinnitus since service, the Board finds that the evidence is at least in equipoise as to the onset of the Veteran's tinnitus.  Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection is granted for tinnitus as having developed as a result of in-service noise exposure.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


